                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                      )       CASE NO. 5:18 CR 182-005
                                               )
         Plaintiff                             )       JUDGE SOLOMON OLIVER, JR.
                                               )
    v.                                         )       ORDER ACCEPTING PLEA
                                               )       AGREEMENT, JUDGMENT AND
JOSEPH TERLIZZI,                               )       REFERRAL TO U.S. PROBATION
                                               )       OFFICE
      Defendant                                )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Thomas M. Parker, regarding the change of plea hearing of Joseph Terlizzi, which

was referred to the Magistrate Judge with the consent of the parties.

           On August 1, 2018, the government filed a Superseding Indictment, charging

Defendant Terlizzi, in counts 1, 2, 3, 4, 5-6, 7 and 13, with Conspiracy to Possess with Intent to

Distribute and to Distribute Controlled Substances, Manufacture and Possession with Intent to

Distribute a Controlled Substance, and Aiding and Abetting, Possession with Intent to Distribute a

Controlled Substance, and Aiding and Abetting, Felon in Possession of Firearms, Possession of a

Firearm in Furtherance of a Drug Trafficking Crime, and Use of a Communication Facility in

Furtherance of a Drug Trafficking Crime, in violation of Title 21 U.S.C. Sections 846, 843(b),

841(a)(1), and (b)(1)( C ) and 18:2, and Title 18 U.S.C. Sections 922(g)(1), and 924(c) (1)(A).

Defendant was arraigned on August 22, 2018, and entered a plea of not guilty to counts 1, 2, 3, 4,

5-6, 7 and 13 of the Indictment, before Magistrate Judge Parker. On December 17, 2019 Magistrate

Judge Parker received Defendant Terlizzi’s plea of guilty to counts 1 and 3 of the Superseding

Indictment, and issued a Report and Recommendation (“R&R”), concerning whether the plea should
be accepted and a finding of guilty entered.

         Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

         On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Terlizzi is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Joseph Terlizzi is adjudged guilty to counts 1 and 3 of the

Superseding Indictment, in violation of Title 21 U. S. C. Sections 846, 841(a)(1), (b)(1)(A) and

(b)(1)( C ), and 18:2. This matter was referred to the U. S. Probation Department for the completion

of a pre-sentence investigation and report. Sentencing will be on April 7, 2020, at 11:00 a.m. in

Courtroom 17A, Carl B. Stokes United States Court House, 801 West Superior Avenue, Cleveland,

Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
January 8, 2020
